Case 3:18-cr-00240 Document1 Filed SF A 1 3 FE] #1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-2

 

 

FILED

 

 

 

 

OCTOBER 23, 2018 SESSION OCT 23208
UNITED STATES OF AMERICA RORY L. PERRY 1, CLERK
U.S. District Court
Southern District of West Virginia
v. CRIMINAL NO. 2. —~cce240
18 U.S.C. §2251 (a)
18 U.S.C. §2251(e)
SCOTT EDWARD RIGGS 18 U.S.C. §2252A(a) (2)
18 U.S.C. §2252A(b) (1)

INDICTMENT

The Grand Jury Charges:
COUNT ONE
(Production of Child Pornography)

From in or about October 2017 to in or about January 2018, at
or near Huntington, Cabell County, West Virginia, and within the
Southern District of West Virginia, defendant SCOTT EDWARD RIGGS
did employ, use, persuade, induce, entice, and coerce a minor,
Minor Female 1, to engage in sexually explicit conduct for the
purpose of producing a visual depiction of such conduct, and the
visual depiction was transmitted using any means and facility of
interstate and foreign commerce and in and affecting interstate
and foreign commerce and made using materials that have been
mailed, shipped, and transported in and affecting interstate and
foreign commerce by any means, including by computer.

In violation of Title 18, United States Code, Sections 2251 (a)

and (e).
Case 3:18-cr-00240 Document1 Filed 10/23/18 Page 2 of 3 PagelD #: 2

COUNT TWO
(Distribution of Child Pornography)

In or around January 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant SCOTT EDWARD RIGGS did knowingly distribute
and attempt to distribute child pornography, as defined in 18
U.S.C. § 2256(8) (A), that had been shipped and transported in and
affecting interstate and foreign commerce by any means, including
by computer, using a means and facility of interstate and foreign
commerce.

In violation of Title 18, United States Code, Sections

2252A(a) (2) and 2252A(b) (1).
Case 3:18-cr-00240 Document1 Filed 10/23/18 Page 3 of 3 PagelD #: 3

FORFEITURE

In accordance with Section 2253(a) of Title 18 of the United
States Code, and Rule 32.2(a) of the Federal Rules of Criminal
Procedure, and premised on the conviction of defendant SCOTT EDWARD
RIGGS of a violation of 18 U.S.C. §§ 2251 et seq., as set forth in
this indictment, the defendant shall forfeit to the United States
any visual depictions and any books, magazines, periodicals,
films, videotapes, and other matter which contains such visual
depictions, which were produced, transported, mailed, shipped, or
received in connection with the violations set forth in this
indictment, any real and personal property constituting or
traceable to gross profits or other proceeds obtained from the
violations set forth in this indictment, and any real and personal
property used or intended to be used to commit or to promote the
commission of the violations set forth in this indictment,
including, but not limited to:

e One (1) iPhone 4 model A1332, serial number
5KO352MJA4T; and

e One (1) iPhone 4 model Al1349, serial number
C38F67BDDDP7.

MICHAEL B. STUART
United States Attorney

By:

 

IFER RADA HERRALD
Assistant United States Attorney
